Citation Nr: 0524394	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 until July 
1973, including participation in the Vietnam conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Northern Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2004, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge at the RO.

In this case, the veteran filed a request in March of 2003 
asking that his tinnitus be rated as bilateral tinnitus and 
that a 10 percent rating be issued for each ear.  In an April 
2003 VCAA letter, the RO informed the veteran that there was 
no legal authority for his request, and the issue was not 
addressed by a rating decision.
The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  The Board finds that 
the tinnitus issue is still active in this case and, as such, 
adjudication of it will be stayed per the instructions 
contained in this paragraph.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by hearing 
acuity at Level II in the right ear and Level I in the left 
ear.


CONCLUSION OF LAW

The criteria for a disability rating of greater than 10 
percent disabling for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.85, 4.86 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Because the veteran requested an increased 
rating, the veteran's present condition is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table Via will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

In his claim for an increased disability rating, received in 
March 2003, the veteran asserted that his hearing has 
worsened since his last rating assessment, in which he was 
given a 10 percent disability rating.  In an effort to assist 
the veteran in substantiating his claim, the veteran was 
provided with a VA audio examination in October 2003.  At the 
examination, the veteran reported a history of military noise 
exposure, but denied any post-military noise exposure.  The 
results of the audiologic examination are as follows, with 
puretone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
60
60
LEFT
20
15
15
55
60

The average pure tone threshold in the veteran's left ear was 
48 decibels.  The average pure tone threshold in the 
veteran's left ear was 36 decibels.  However, the examiner 
did not report the word recognition scores, as they were 
considered unacceptable for rating purposes.  

As the examiner found that the word recognition scores were 
unacceptable for rating purposes, the criteria set forth in 
Table VIa are for application.  Using this table, the 
veteran's hearing acuity computes to a numeric designation of 
hearing impairment of level II in the right ear and level I 
in the left ear.  That degree of hearing impairment equates 
to a zero percent disability evaluation.  38 C.F.R. § 4.85.  
Thus, the preponderance of evidence does not support an 
increased rating for bilateral hearing loss.  Accordingly, 
the veteran's appeal for an increased rating for bilateral 
hearing loss must be denied.

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2003, April 2003, and January 2004.  Since these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  With respect to element (4), although the 
letters did not specifically request that the veteran send 
any evidence or information to VA in his possession that 
pertains to his appeal, they did inform him that more 
evidence was needed, and invited him to submit evidence 
showing that his bilateral hearing loss has increased in 
severity.  Furthermore, there is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim; and by 
virtue of the rating decision on appeal, and the statement of 
the case (SOC), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the March 2004 
Statement of the Case; and neither the veteran nor his 
representative has not claimed that VA has failed to comply 
with the notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has requested 
numerous records for the veteran.  As such, the Board is not 
aware of a basis for speculating that any other relevant 
private or VA treatment records exist that have not been 
obtained with regards to the veteran's bilateral hearing 
loss.  The veteran was also scheduled for an audiologic 
examination in April 2003, but failed to report for the 
examination.  The VA nevertheless rescheduled the veteran for 
an examination, and he underwent a VA audiologic examination 
in November 2003.  The veteran also testified before the 
Board in June 2004, although he did not address the condition 
of his hearing.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.


REMAND

The veteran asserts that his service-connected PTSD has 
increased in severity, thereby warranting a rating higher 
than the 30 percent disability rating currently assigned.  In 
support of his assertion, the veteran and his friend each 
provided extensive testimony at a hearing before the Board in 
June 2004 regarding the veteran's general deterioration over 
the course of the past year, which they attribute to his 
PTSD.  The veteran and his friend indicated that over the 
past year the veteran had manifested such symptoms as poor 
hygiene, an inability to work, increasing reclusivity, and 
reliance on alcohol.  They also spoke of many 
hospitalizations in the last couple years, and described 
several facilities where the veteran has received treatment 
for both PTSD and alcoholism.  The veteran also testified 
that he has been receiving disability compensation from the 
Social Security Administration (SSA) for some years.  
Unfortunately, many of these treatment and SSA records are 
not available for review in the veteran's claims file.  As 
such, in an effort to assist the veteran in substantiating 
his claim, this claim must be remanded in order to acquire 
the medical treatment reports and SSA records.

The veteran last received a VA examination in October 2003 at 
which time the examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 45.  Given the 
extensive testimony recounted above describing the increasing 
severity of the veteran's PTSD, and considering that in a 
claim for an increased rating the veteran's present condition 
is of primary importance, the Board finds that another VA 
examination is necessary to properly evaluate the veteran's 
condition.  See Francisco, 7 Vet. App. at 58; Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Therefore, this matter is remanded for the following action:

1.  Obtain the veteran's treatment 
records from, and obtain the necessary 
waivers from the veteran in order to 
obtain his treatment records from: 

(a)  Conway Regional Medical Center, 
located at:
	2302 College Ave. 
	Conway, AR 72034
 
(b)  Baptist Memorial Hospital Detox 
Center, located at
	9601 I-630; Exit 7
	Little Rock, AR 72205 

(c)	VA Medical Center in Little Rock, 
Arkansas from February 2004 to the 
present;

(d)	Central Arkansas HCS from March 2004 
to the present.

All efforts to obtain medical treatment 
records should be fully documented, and a 
negative response must be provided if 
records are not available.
 
2.  Obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying medical records used in 
reaching the determination.  All efforts 
to obtain Social Security records should 
be fully documented, and a negative 
response must be provided if records are 
not available.

3.  After receiving the records requested 
above, schedule the veteran for a PTSD 
examination.  The examiner should fully 
describe all psychiatric symptoms and 
manifestations exhibited by the veteran, 
and their impact on his social and 
industrial functioning.  The examiner 
should also provide a global assessment 
of functioning score in accordance with 
DSM IV, and the meaning of the score 
should be explained.  The examiner should 
also specifically comment on the 
relationship between the veteran's 
chronic alcoholism and his diagnosed 
PTSD.  A complete rationale should be 
provided for all opinions expressed.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether a 
disability rating above 30 percent is 
warranted for the veteran's service-
connected PTSD.  If the benefits sought 
are not granted, the veteran should be 
furnished a Supplemental SOC and afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


